Strausbaugh, J.,
concurring in part and dissenting in part. While I am in complete agreement with the majority that the instruction on comparative fault was erroneous, I must respectfully dissent from that portion of the opinion which holds that such error mandates remand for a new trial. In my opinion, judgment should be entered on this record in appellant’s favor.
It is undisputed that the jury was correctly instructed on the definition of assumption of the risk. Moreover, there is no contention that the jury incorrectly found appellee to have assumed the risk. Therefore, whether the jury is assumed to have followed either the correct or the incorrect charge regarding the effect of assumption of risk on appellee’s case, the only party conceivably prejudiced by the error is appellant. As such, given the fact that the jury found appellee to have assumed the risk, it is my belief that judgment should be entered in appellant’s favor.